Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, David Greer, on 07/07/2022.

Claim(s) 1, 6, 15 and 19 of the instant application has/have been amended based on the latest claims of record submitted by the Applicant on 05/13/2022, and it has/they have been amended as follow:

Claim 1. (Currently Amended)  	A method of providing a data signal, comprising:
	storing, in a memory, a time-domain waveform of a multicarrier modulated symbol having a set of sub-carriers in which alternating sub-carriers are set to non-zeros and zeros in frequency domain, wherein the time-domain waveform represents an output of an inverse fast Fourier transform (IFFT) operation; 
	waveform-coding successive on-off-keying (OOK) mapped data bits using retrieved copies of the stored time-domain waveform to generate waveform coded multicarrier modulated data symbols; 
up-converting the waveform coded multicarrier modulated data symbols to a carrier frequency to provide a data signal; and 
transmitting the data signal over a wireless channel,
wherein the method comprises, prior to storing the time-domain waveform, generating sub-carriers by using the IFFT operation.

Claim 6.  (Currently Amended)   	The method of claim 2 wherein generating subcarriers by using the IFFT operation comprises generating the N sub-carriers by using the 

Claim 15.  (Currently Amended)  	A device for transmitting a data signal, comprising:
	 a memory storing instructions;
one or more processors coupled to the memory and configured to execute the instructions to:
in the memory, store a time-domain waveform of a multicarrier modulated symbol having a set of sub-carriers in which alternating sub-carriers are set to non-zeros and zeros in frequency domain; 
waveform-code successive on-off-keying (OOK) mapped data bits using retrieved copies of the stored time-domain waveform to generate waveform coded multicarrier modulated data symbols, wherein the time-domain waveform represents an output of an inverse fast Fourier transform (IFFT) operation; and
	up-convert the waveform coded multicarrier modulated data symbols to a carrier frequency to provide a data signal; and    
transmit the data signal over a wireless channel, 
wherein the one or more processors are configured to execute the instructions to: generate sub-carriers by using the IFFT operation prior to storing the time-domain waveform.

Claim 19.  (Currently Amended)  The device of claim 16 wherein 
 generating sub-carriers by using the IFFT operation comprises generating .

Reasons for Allowance
Claim(s) 1-11 and 13-21 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for waveform coding successive on-off-keying (OOK) data bits. Each of independent claims, claim 1 (“A method”) and claim 15 (“A device”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method of providing a data signal, comprising:
	storing, in a memory, a time-domain waveform of a multicarrier modulated symbol having a set of sub-carriers in which alternating sub-carriers are set to non-zeros and zeros in frequency domain, wherein the time-domain waveform represents an output of an inverse fast Fourier transform (IFFT) operation; 
	waveform-coding successive on-off-keying (OOK) mapped data bits using retrieved copies of the stored time-domain waveform to generate waveform coded multicarrier modulated data symbols; 
up-converting the waveform coded multicarrier modulated data symbols to a carrier frequency to provide a data signal; and 
transmitting the data signal over a wireless channel,
wherein the method comprises, prior to storing the time-domain waveform, generating sub-carriers by using the IFFT operation.

Claim(s) 15 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 15 are also allowed, resulting the allowance indicated in section 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411